Case 1:19-cv-10219-PBS Document 31 Filed 04/27/21 Page 1of5

FILED
IN CLERKS OFFICE
United States District Court for the District of Massachusetts
M21 APR 27 PM 3: 5]

Case Number: 19-10219-PBS eee COURT
Leonitus Jabir Bey
Plaintiff,
V.
David Allen Pender
Defendant
WRIT OF DEMURRER

To strike defendants opposition to summary judgement

1) No concise statement of material facts of record was ever
presented by the defendant. Only moot opinions where the
defendant states in said concise statement of material facts, P
41:6 follow up statement P 41:9 with follow up answer P41:10
in which the issue still remains the violation of my fourth
amendment right. Therefore each of the plaintiff's concise
statement of facts should be considered as admitted.

2) The doctrine set forth in Heck v. Humphrey does not apply
therefore is moot argument nor is there any evidence of a
judicial estopple
Case 1:19-cv-10219-PBS Document 31 Filed 04/27/21 Page 2 of 5

3) The defendants position on genocide does not negate the actions
leading up to genocide pursuant to 18 U S code 1091 (a)(4)

4) Pursuant to Graham v. Connor (1989) along with the Graham
factors. As well as the 4 prong factor pursuant to Johnson v
Glick. The extent of the plaintiffs claims is supported by said
stare decisis. Furthermore defendant failed to respond to the
arguments leading up to reasonable force.

The Court must strike defendants “OPPOSITION TO THE
PLANTIFF’S MOTION FOR SUMMARY JUDGEMENT”, for the
following reasons.

No such motion was filed. Plaintiffs filed a “Writ of Summary
Judgement’ respectfully commanding the court to rule in favor of the
plaintiff based on the material and or substantial facts as to the events
that transpired between the plaintiff and the defendant. To which,
judicial notice was given in said writ regarding specific res judicata that
must be adhered to, to include federal laws of the united States. All
referenced res judicata clearly shows and displays the courts obligation
to rule in favor of the plaintiff while proving how failing to do so
violates the constitutional laws of the united States; decisions of
previous Federal and State Judges; at alia, article IV section 1 of the
united States constitution.

Clearly neither the defendant nor his attorney are keeping track of the
facts that’s have transpired thus far. Obviously the defendant disregards
Case 1:19-cv-10219-PBS Document 31 Filed 04/27/21 Page 30f5

all concise consistent facts, exhibit and testimonies brought forth in the
initial filing of said suit up until recent deposition and summary
judgement. The defendants disregard to stare decisis such as Graham v.
Connor 490 U. S. 386,396-97(1989) which is guarded by the Graham
factor, along with Johnson v Glick which brings about the prong test
which has four prongs that must be met.

FURTHERMORE Justice Rehnquist goes on to quote:

“Officers evil intensions will not make fourth amendment violations out
of an objectively reasonable use of force; nor will an officer’s good
intention make an objectively unreasonable use of force constitutional”

As well as Defendants provide no substantial objections to the material
and or substantial facts that transpired between the plaintiff and
defendant. He states in concise statement of material facts of record

P41:6 where the defendant state and I quote “That’s all that matters

when it comes arresting somebody is what I think. It’s not what you
think sir.”

To be clear Fed R.Evid 404 (b)(1) is moot due to the fact that the state
not only uses individuals records against them they have denied the
people rights based off record, and all material fact brought forth are part
and parcel the defendants record weather it can determine if his actions
are of that character, does not negate the repetitive behavior of said
characteristic’s of said defendant.

Defendant has lost sight as to the facts being disputed in this case and is
therefore attempting to cause an administrative default, as is clear in
Case 1:19-cv-10219-PBS Document 31 Filed 04/27/21 Page 4of5

defendants “Reply to Plaintiff's Opposition to the Defendant’s Motion
for Summary Judgement” enumerated paragraph 1. The former Chief
Judge of the United States District Court for the District of
Massachusetts, the Honorable Madam Patti B. Saris stated that a
judgement will only be made in regards to whether or not the defendant
used excessive force or not. Since the defense has no way to deny the
fact that the defendant did in fact use excessive force during the traffic
stop. As well as the defenses attorney admitting the law enforcers use of
excessive force. All the defense can do is prolong this case and attempt
to enforce adjective or procedural rules of the court to attempt to dismiss
the case. All claims made by the defense other than those regarding the
substantial facts of the case are frivolous and moot. Especially in
reference to minute errors in procedure. See Jenkins v. McKeithen, 395
U.S. 411, 421 (1959); Picking v. Pennsylvania R. Co., 15] Fed 2™ 240;
Pucket v. Cox, 456 2™ 233. Pro se pleadings are to be considered
without regard to technicality; pro se litigants’ pleadings are not to be
held to the same high standards of perfection as lawyers.

Even as a first time pro se litigant in one of the most respected courts of
this country, it is clear that plaintiff has clearly made a claim upon which
relief may be granted even if not specifying which USC the defendants
may be charged in pursuance thereto. Plaintiff further seeks that the
judge finds, within reason, what relief is to be granted based on the
claim, not as the plaintiff's attorney or consul, but as an administrator of
the law. See Maty v. Grasselli Chemical Co., 303 U.S. 197 (1938).
Pleadings are intended to serve as a means of arriving at fair and just
settlements of controversies between litigants. They should not raise
barriers which prevent the achievement of that end. Proper pleading is
Case 1:19-cv-10219-PBS Document 31 Filed 04/27/21 Page 5of5

important, but its importance consist in its effectiveness as a means to
accomplish the end of a just judgement.
